Notice of Pre-AIA  or AIA  Status
 	The present application 16/806,083, filed on 3/2/2020 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	This application is a CON of US Application #15/820,743 1filed on 1/22/2017 is now US PAT 10621146, US Application #15/820,743 is a CON of US Application # 14/496,611 filed on 09/25/2014 is now US PAT 9836476
DETAILED ACTION
Claims 1-8,10-20 are allowed in this application.
Drawings
The Drawings filed on 3/2/2020 are acceptable for examination purpose.






Statutory Review under 35 USC § 101

Claims 1-10 are directed towards method and have been reviewed.
 	Claims 1-10 perform the method steps are on statutory category
 	Claims 11-18 are directed to a non-transitory machine readable medium comprising instructions for performing a method, which when executed by a machine, causes the machine to: have been reviewed
 	Claims 11-18 appear to be statutory, as machine storage redable medium having instructions stored thereon as disclosed in ¶ para 0023-0024, 0030, 0067-0069, 0072-0074, applicant’s specification referring to physical processor(s) (claim says non-transitory).
 	Claims 19-20 are directed to a device and have been reviewed
	Claims 19-20 appear to be statutory, as the apparatus includes hardware (at least one data processor and/or memory) as disclosed in ¶ para 0023-0024,0030, 0067 of the applicant’s specification referring to physical processor cores.

Double Patenting
In view of terminal disclaimer approved on 5/3/2022, the double patent rejection is hereby withdrawn.




Interview:
On 5/4/2022, a telephone call was made to applicant's Attorney Daniel A. Tate Reg. No. 60,870 discussed examiner’s amendment to claims 1,11,19 cancel claim 9.  The attorney agreed with the Examiner's proposal, and authorization has given for an Examiner's Amendment. 
 	Total allowed claims: 1-8,10-20

EXAMINER’S AMENDMENT
          	An Examiner’s amendment to the record appears below:  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
        Authorization for this examiner’s amendment was given in a telephone interview with Attorney Daniel A. Tate Reg. No. 60,870 on 5/4/2022.

AMENDMENTS TO THE CLAIMS:
This listing of claims will replace all prior versions, and listings, of claims in the application:






1.	(Currently Amended) A method comprising:
	performing a synchronization to synchronize a primary configuration and a partner configuration, wherein the synchronization comprises performing a traversal of configuration objects within the primary configuration and the partner configuration, wherein the traversal evaluates a first primary configuration object and a second primary configuration object of the primary configuration and a first partner configuration object and a second partner configuration object of the partner configuration for:
	comparing the first primary configuration object and the first partner configuration object to determine whether a first primary key value of the first primary configuration object is less than a first partner key value of the first partner configuration object;
	in response to the comparison of the first primary configuration object and the first partner configuration object indicating that the first primary key value is less than the first partner key value, deleting the first partner configuration object from the partner configuration;
	comparing the second primary configuration object and the second partner configuration object to determine whether a second primary key value of the second primary configuration object is less than a second partner key value of the second partner configuration object;
	in response to the comparison of the second primary configuration object and the second partner configuration object indicating that the second primary key value is not less than the second partner key value, retaining the first partner configuration object in the partner configuration, otherwise, deleting the first partner configuration object based upon the first partner configuration object not existing within the primary configuration because the first partner key value is less than the first primary key value. 

2.	(Previously Presented) The method of claim 1, comprising:
	in response to a primary key value of a primary configuration object matching a partner key value of a partner configuration object during the traversal, retaining the partner configuration object within the partner configuration.

3.	(Previously Presented) The method of claim 1, comprising:
	in response to a primary key value of a primary configuration object not being less than a partner key value of a partner configuration object during the traversal, retaining the partner configuration object within the partner configuration.

4.	(Previously Presented) The method of claim 1, comprising:
	traversing the configuration objects according to a reverse order in which the configuration objects were created.

5.	(Original) The method of claim 1, comprising:
	traversing the configuration objects in an order that preserves dependencies between the configuration objects.



6.	(Previously Presented) The method of claim 1, comprising: 
	performing a string comparison for text based identifiers of primary key values and partner key values to determine whether the primary key values and the partner key values match.

7.	(Previously Presented) The method of claim 1, comprising: 
	performing an integer comparison for integer based identifiers of primary key values and partner key values to determine whether the primary key values and the partner key values match.

8.	(Previously Presented) The method of claim 1, comprising: 
	performing a byte-by-byte comparison for identifiers of primary key values and partner key values to determine whether the primary key values and the partner key values match.

9.	(Cancelled).

10.	(Previously Presented) The method of claim 1, comprising:
	determining that the first primary configuration object was dropped from being replicated based upon the first partner key value not being less than the first primary key value.

11.	(Currently Amended) A non-transitory machine readable medium comprising instructions for performing a method, which when executed by a machine, causes the machine to:
	perform a synchronization to synchronize a primary configuration and a partner configuration, wherein the synchronization comprises performing a traversal of configuration objects within the primary configuration and the partner configuration, wherein the traversal evaluates a first primary configuration object and a second primary configuration object of the primary configuration and a first partner configuration object and a second partner configuration object of the partner configuration for:
	comparing the first primary configuration object and the first partner configuration object to determine whether a first primary key value of the first primary configuration object is less than a first partner key value of the first partner configuration object;
	in response to the comparison of the first primary configuration object and the first partner configuration object indicating that the first primary key value is less than the first partner key value, deleting the first partner configuration object from the partner configuration;
	comparing the second primary configuration object and the second partner configuration object to determine whether a second primary key value of the second primary configuration object is less than a second partner key value of the second partner configuration object;
	in response to the comparison of the second primary configuration object and the second partner configuration object indicating that the second primary key value is not less than the second partner key value, retaining the first partner configuration object in the partner configuration, otherwise, deleting the first partner configuration object based upon the first partner configuration object not existing within the primary configuration because the first partner key value is less than the first primary key value.

12.	(Previously Presented) The non-transitory machine readable medium of claim 11, wherein the instructions cause the machine to:
	in response to a primary key value of a primary configuration object matching a partner key value of a partner configuration object during the traversal, retain the partner configuration object within the partner configuration.

13.	(Previously Presented) The non-transitory machine readable medium of claim 11, wherein the instructions cause the machine to:
	in response to a primary key value of a primary configuration object not being less than a partner key value of a partner configuration object during the traversal, retain the partner configuration object within the partner configuration.

14.	(Previously Presented) The non-transitory machine readable medium of claim 11, wherein the instructions cause the machine to:
	traverse the configuration objects according to a reverse order in which the configuration objects were created.


15.	(Original) The non-transitory machine readable medium of claim 11, wherein the instructions cause the machine to:
	traverse the configuration objects in an order that preserves dependencies between the configuration objects.

16.	(Previously Presented) The non-transitory machine readable medium of claim 11, wherein the instructions cause the machine to: 
	perform a string comparison for text based identifiers of primary key values and partner key values to determine whether the primary key values and the partner key values match.

17.	(Previously Presented) The non-transitory machine readable medium of claim 11, wherein the instructions cause the machine to: 
	perform an integer comparison for integer based identifiers of primary key values and partner key values to determine whether the primary key values and the partner key values match.

18.	(Previously Presented) The non-transitory machine readable medium of claim 11, wherein the instructions cause the machine to: 
	perform a byte-by-byte comparison for identifiers of primary key values and partner key values to determine whether the primary key values and the partner key values match.

19.	(Currently Amended) A computing device comprising:
a memory comprising machine executable code for performing a method; and
a processor coupled to the memory, the processor configured to execute the machine executable code to cause the processor to:
	perform a synchronization to synchronize a primary configuration and a partner configuration, wherein the synchronization comprises performing a traversal of configuration objects within the primary configuration and the partner configuration, wherein the traversal evaluates a first primary configuration object and a second primary configuration object of the primary configuration and a first partner configuration object and a second partner configuration object of the partner configuration for:
	comparing the first primary configuration object and the first partner configuration object to determine whether a first primary key value of the first primary configuration object is less than a first partner key value of the first partner configuration object;
	in response to the comparison of the first primary configuration object and the first partner configuration object indicating that the first primary key value is less than the first partner key value, deleting the first partner configuration object from the partner configuration;
	comparing the second primary configuration object and the second partner configuration object to determine whether a second primary key value of the second primary configuration object is less than a second partner key value of the second partner configuration object;
	in response to the comparison of the second primary configuration object and the second partner configuration object indicating that the second primary key value is not less than the second partner key value, retaining the first partner configuration object in the partner configuration, otherwise, deleting the first partner configuration object based upon the first partner configuration object not existing within the primary configuration because the first partner key value is less than the first primary key value.

20.	(Previously Presented) The computing device of claim 19, wherein the machine executable code causes the processor to:
	in response to a primary key value of a primary configuration object matching a partner key value of a partner configuration object during the traversal, retain the partner configuration object within the partner configuration.













Reasons for Allowance

 	Claims 1-8,10-20 (re-numbered as 1-19) are allowed.
	The following is an examiner’s statement of reasons:

 	Under the broadest reasonable interpretation of the claimed limitation which is consistence with the Applicant’s specification.   In view of applicant’s amendment to the claims, remarks filed on 4/7/2022, further examiner’s amendment to claims 1,11,19 and cancel claim 9,  the prior art of Ota, US Pub.No. 2013/0311989, Markus, US Pub.No. 2013/0019000, do not disclose, make obvious or otherwise suggest the structure of applicant’s
 	“in response to the comparison of the second primary configuration object and the second partner configuration object indicating that the second primary key value is not less than the second partner key value, retaining the first partner configuration object in the partner configuration, otherwise, deleting the first partner configuration object based upon the first partner configuration object not existing within the primary configuration because the first partner key value is less than the first primary key value”, in claim 1,11,19
 	These features, together with the other limitations of the independent claims     are novel and non-obvious over the prior art of record. The dependent claims 2-8,10, 12-18,20 being definite, enabled by the specification, and further limiting to the independent claims are also allowable.





 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Srirama Channavajjala/Primary Examiner, Art Unit 2154